UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-
                                                                  No. 13 Cr. 340 (RJS)
 GEORGE KOKENYEI,                                                       ORDER

                                  Defendant.


RICHARD J. SULLIVAN, District Judge:

         The Court is in receipt of Supervisee’s motion requesting early termination of supervised

release, dated June 11, 2021. IT IS HEREBY ORDERED that Supervisee shall appear before this

Court at 10:00 a.m. on Tuesday, June 29, 2021 for a conference to discuss the June 11 motion.

In light of the ongoing COVID-19 pandemic, Supervisee and his counsel shall inform the Court

in writing by Thursday, June 24 as to whether Supervisee wishes to appear in person or

remotely via ZoomGov videoconference.          If the latter, counsel shall review with Supervisee

the attached Waiver of Right to be Present at Criminal Proceeding form, which shall then

be executed and submitted to the Court.          The Court will then issue further

instructions concerning     the    requested   videoconference.    Members of the public may

monitor the conference via the Court’s free audio line by dialing 1-888-363-4749 and

using access code 3290725#.

SO ORDERED.

Dated:                 June 18, 2021
                       New York, New York
                                                      ______________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES DISTRICT JUDGE
